MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 131 
Docket:	      Cum-16-421	
Submitted	
  On	Briefs:	 May	25,	2017	
Decided:	     June	27,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                    IN	RE	CAROL	A.	BOARDMAN	
	
	
PER	CURIAM	

	        [¶1]	 	 Carol	 A.	 Boardman	 appeals	 from	 a	 decision	 of	 the	 Cumberland	

County	 Probate	 Court	 (Mazziotti,	 J.)	 denying	 her	 petition	 for	 a	 name	 change	

entered	 after	 a	 hearing.	 	 Boardman	 contends	 that	 the	 court	 erred	 by	

concluding	 that	 the	 potential	 effect	 of	 the	 name	 change—others’	

misunderstanding	 of	 Boardman’s	 marital	 status—does	 not	 demonstrate	 a	

purpose	 “of	 defrauding	 another	 person	 or	 entity”	 that	 supports	 the	 court’s	

denial	 of	 the	 petition.1	 	 18-A	M.R.S.	 ¶	 1-701(f)	 (2015).2	 	 We	 agree	 with	

Boardman,	and	we	therefore	vacate	the	judgment.	




    1		We	also	received	two	briefs	of	amicus	curiae	in	this	matter—one	from	Kimberly	A.	Fredette,	a	

similarly	 situated	 litigant,	 and	 one	 from	 the	 GLBTQ	 Legal	 Advocates	 &	 Defenders,	 the	 ALCU	 of	
Maine,	EqualityMaine,	and	the	Trans	Youth	Equality	Foundation.		See	M.R.	App.	P.	9(e).	

    2		 Section	 1-701	 has	 since	 been	 amended.	 	 P.L.	 2015,	 ch.	 460,	 §	 5	 (effective	 July	 29,	 2016);	
see	infra	n.3.	
2	

                                  I.		BACKGROUND	

      [¶2]	 	 On	 June	 17,	 2016,	 Carol	 A.	 Boardman	 filed	 in	 the	 Cumberland	

County	Probate	Court	an	unopposed	petition	and	affidavit	seeking	to	change	

her	 name	 to	 Carol	 A.	 Currier.	 	 In	 her	 accompanying	 affidavit,	 Boardman	

attested	to	four	facts	as	follows:	(1)	“I	certify	that	I	have	notified	.	.	.	[a]ny	adult	

person	who	is	a	relative	or	with	whom	I	live	or	work	or	who	is	a	blood	relative	

of	a	person	with	whom	I	live	who	has	the	same	name	which	I	am	seeking	to	

adopt”;	 (2)	 “I	 have	 no	 minor	 children”;	 (3)	 “I	 am	 not	 involved	 in	 any	

bankruptcy	proceedings	or	arrangements	among	creditors	in	which	my	debts	

to	 others	 are	 being	 affected,	 nor	 do	 I	 reasonably	 anticipate	 that	 such	

proceedings	 or	 arrangements	 are	 about	 to	 begin”;	 and	 (4)	 “I	 know	 of	 no	

person	who	has	or	has	reason	to	have	any	objection	to	the	change	of	name	I	

am	seeking.”			

	     [¶3]		The	court	conducted	a	hearing	on	the	petition	on	August	18,	2016,	

during	 which	 it	 inquired	 as	 to	 whether	 Currier	 was	 Boardman’s	 “maiden”	

name.	 	 Boardman	 responded	 that	 Currier	 was	 not	 her	 original	 family	 name,	

but	was	instead	the	last	name	of	her	friend,	and	that	her	husband	had	died	in	

2013	 and	 she	 wanted	 a	 “fresh	 start.”	 	 The	 court	 informed	 Boardman	 that	 to	

allow	 her	 to	 take	 her	 friend's	 last	 name	 would	 be	 a	 “deception”	 in	 that	 it	
                                                                                                           3	

would	falsely	suggest	to	others	that	she	and	her	friend	are	married.		The	court	

explained,	“So,	if	somebody	were	to	extend	credit	to	you,	let	you	sign	a	lease,	

give	you	access	to	records,	they	would	do	so	under	the	misapprehension	that	

you	 were	 a	 married	 couple,	 but	 you’re	 not.”	 	 When	 Boardman	 asked,	 “What	

am	 I	 supposed	 to	 do?”	 the	 court	 replied,	 “Get	 married.	 	 That’s	 your	 solution,	

I’m	 afraid.”	 	 The	 court	 denied	 the	 petition,	 concluding,	 “Boardman	 seeks	 to	

change	her	name	to	the	surname	of	her	partner.		She	admits	that	by	doing	so	

will	 give	 the	 public	 impression	 they	 are	 a	 married	 couple	 and	 thus	 a	 false	

impression.”		Boardman	appeals.		See	18-A	M.R.S.	§	1-308	(2016);	M.R.	App.	P.	

2(b)(3).	

                                            II.		DISCUSSION	

	       [¶4]		At	the	time	Boardman	filed	her	petition,	the	name	change	statute	

in	effect	was	18-A	M.R.S.	§	1-701	(2015).3		Section	1-701	provides	that	a	court	


    3		The	applicable	version	of	the	name	change	statute	provided	in	its	entirety	is	as	follows:	


        §	1-701.	Petition	to	change	name		

                (a)	If	a	person	desires	to	have	that	person’s	name	changed,	the	person	may	
        petition	the	judge	of	probate	in	the	county	where	the	person	resides.	If	the	person	is	
        a	minor,	the	person’s	legal	custodian	may	petition	in	the	person’s	behalf.	

                (b)	 The	 judge,	 after	 due	 notice,	 may	 change	 the	 name	 of	 the	 person.	 	 To	
        protect	 the	 person’s	 safety,	 the	 judge	 may	 limit	 the	 notice	 required	 if	 the	 person	
        shows	by	a	preponderance	of	the	evidence	that:		

                							(1)	The	person	is	a	victim	of	abuse;	and		

                							(2)	The	person	is	currently	in	reasonable	fear	of	the	person’s	safety.		
4	

may	grant	a	name	change	when	a	“person	[who]	desires	to	have	that	person’s	

name	changed”	files	a	petition	in	the	county	in	which	she	resides	and	provides	

“due	notice”	of	the	request	along	with	a	forty-dollar	fee.		1	M.R.S.	§	1-701(a),	

(b),	 (d).	 	 The	 court	 may	 also	 order	 the	 petitioner	 to	 undergo	 background	

checks	 to	 verify	 criminal	 history,	 motor	 vehicle	 history,	 and	 credit	 history.		

1	M.R.S.	§	1-701(e).		Section	1-701	further	names	the	limited	circumstances	in	

which	 a	 name	 change	 may	 not	 be	 granted:	 “The	 judge	 may	 not	 change	 the	

name	 of	 the	 person	 if	 the	 judge	 has	 reason	 to	 believe	 that	 the	 person	 is	

seeking	the	name	change	for	purposes	of	defrauding	another	person	or	entity	

or	for	purposes	otherwise	contrary	to	the	public	interest.”		1	M.R.S.	§	1-701(f).	




                 (c)	The	judge	shall	make	and	preserve	a	record	of	the	name	change.		If	the	
        judge	 limited	 the	 notice	 required	 under	 subsection	 (b),	 the	 judge	 may	 seal	 the	
        records	of	the	name	change.		

                 (d)	The	fee	for	filing	the	name	change	petition	is	$40.		

                (e)	 The	 judge	 may	 require	 the	 person	 seeking	 a	 name	 change	 to	 undergo	
        one	or	more	of	the	following	background	checks:	a	criminal	history	record	check;	a	
        motor	vehicle	record	check;	or	a	credit	check.		The	judge	may	require	the	person	to	
        pay	the	cost	of	each	background	check	required.		

                 (f)	The	judge	may	not	change	the	name	of	the	person	if	the	judge	has	reason	
        to	 believe	 that	 the	 person	 is	 seeking	 the	 name	 change	 for	 purposes	 of	 defrauding	
        another	person	or	entity	or	for	purposes	otherwise	contrary	to	the	public	interest.	

18-A	 M.R.S.	 §	 1-701	 (2015).	 	 The	 2015	 amendment	 to	 the	 statute	 gives	 the	 District	 Court	
jurisdiction	over	a	name	change	for	a	minor	when	“there	is	a	proceeding	involving	custody	or	other	
parental	 rights	 with	 respect	 to	 [a]	 minor	 pending	 in	 the	 District	 Court.”	 	 P.L.	 2015,	 ch.	 460,	 §	 5	
(effective	 July	 29,	 2016)	 (codified	 at	 18-A	 M.R.S.	 §	1-701(a)	 (2016)).	 	 That	 amendment	 is	 not	
relevant	to	the	current	appeal.	
                                                                                        5	

	     [¶5]	 	 Here,	 the	 record	 establishes,	 and	 there	 is	 no	 dispute,	 that	

Boardman	 filed	 a	 petition	 in	 the	 Probate	 Court	 of	 the	 county	 in	 which	 she	

resides,	see	18-A	M.R.S.	§	1-701(a);	Boardman	is	not	a	minor,	see	18-A	M.R.S.	

§	1-701(a);	 no	 parental	 rights	 dispute	 regarding	 a	 minor	 was	 pending,	

see	18-A	 M.R.S.	 §	1-701(a);	 “due	 notice”	 of	 the	 petition	 was	 provided,	 see	

18-A	M.R.S.	§	1-701(b);	Boardman	paid	the	required	fee	with	her	petition,	see	

18-A	M.R.S.	§	1-701(d);	and	the	court	did	not	require	Boardman	to	submit	to	

any	background	checks,	see	18-A	M.R.S.	§	1-701(e).		See	In	re	A.M.B.,	2010 ME
54,	 ¶¶	 2,	 3,	 5,	 997 A.2d 754.	 	 No	 one	 appeared	 before	 the	 Probate	 Court	 to	

oppose	her	petition.			

	     [¶6]	 	 The	 Probate	 Court	 determined,	 however,	 that	 granting	 her	 the	

requested	name	change	might	mislead	others	to	believe	that	she	is	married	to	

a	 man	 who	 has	 the	 same	 last	 name	 she	 wishes	 to	 adopt.	 	 This	

misunderstanding,	 the	 court	 apparently	 concluded,	 constitutes	 the	 type	 of	

fraud	that	precludes	the	grant	of	a	name	change	pursuant	to	section	1-701(f).		

	     [¶7]	 	 Boardman	 challenges	 this	 interpretation	 of	 the	 name	 change	

statute	 as	 a	 matter	 of	 law.	 	 Although	 we	 generally	 review	 for	 an	 abuse	 of	

discretion	 the	 court’s	 denial	 of	 a	 requested	 name	 change,	 In	re	A.M.B.,	

2010 ME 54,	¶	4,	997 A.2d 754,	because	this	matter	regards	the	court’s	legal	
6	

interpretation	of	section	1-701,	we	review	de	novo	the	meaning	of	the	statute	

by	examining	its	plain	and	unambiguous	language,	see	Estate	of	Gray,	2014 ME
119,	¶	9,	103 A.3d 212;	Adoption	of	M.A.,	2007 ME 123,	¶¶	6,	9,	930 A.2d 1088.			

	     [¶8]		Name	changes	are	to	be	liberally	granted.		See	18-A	M.R.S.	§	1-102	

(2016)	(stating	that	the	Probate	Code,	of	which	section	1-701	is	a	part,	“shall	

be	 liberally	 construed	 and	 applied	 to	 promote	 its	 underlying	 purposes	 and	

policies”);	Adoption	of	M.A.,	2007 ME 123,	¶	25,	930 A.2d 1088.		By	identifying	

those	limited	instances	in	which	“[t]he	judge	may	not	change	the	name	of	the	

person,”	 section	 1-701	 suggests	 that	 a	 name	 change	 must	 be	 granted	 in	 all	

other	 circumstances.	 	 The	 statute	 provides	 only	 two	 bases	 for	 denying	 a	

requested	 name	 change—when	 it	 is	 sought	 “for	 purposes	 of	 defrauding	

another	 person	 or	 entity”	 or	 when	 it	 is	 sought	 “for	 purposes	 otherwise	

contrary	 to	 the	 public	 interest.”	 	 18-A	 M.R.S.	 §	1-701(f).	 	 As	 we	 have	 said,	

“[t]he	 main	 purpose	 of	 the	 statute	 .	 .	 .	 is	 to	 provide	 petitioners	 with	 the	

certainty	of	a	judicially-sanctioned	name	change,	as	long	as	the	petition	is	not	

submitted	 with	 fraudulent	 intent	 and	 the	 change	 of	 name	 does	 not	 interfere	

with	the	rights	of	others.”		In	re	A.M.B.,	2010 ME 54,	¶	4,	997 A.2d 754.	

	     [¶9]	 	 Although	 section	 1-701	 does	 not	 define	 what	 it	 means	 to	

“defraud[],”	 that	 term	 is	 a	 legal	 term	 of	 art	 that	 has	 long	 referred	 to	 a	
                                                                                           7	

“depriv[ation]	of	some	right,	interest	or	property	by	a	deceitful	device.”		State	

v.	 Vandenburg,	 2 A.2d 916,	 919	 (Del.	 Gen.	 Sess.	 Ct.	 1938)	 (quotation	 marks	

omitted);	see	Motley	v.	Sawyer,	38 Me. 68,	73	(1854);	Moody	v.	Burton,	27 Me.
427,	 436	 (1847);	 Webster’s	 Third	 New	 International	 Dictionary	 593	 (2002).		

In	 the	 civil	 context,	 for	 example,	 the	 tort	 of	 fraudulent	 misrepresentation	 is	

proved	with	evidence		

     (1)	 that	 the	 defendant	 made	 a	 false	 representation,	 (2)	 of	 a	
     material	 fact,	 (3)	 with	 knowledge	 of	 its	 falsity	 or	 in	 reckless	
     disregard	 of	 whether	 it	 is	 true	 or	 false,	 (4)	 for	 the	 purpose	 of	
     inducing	 the	 plaintiff	 to	 act	 in	 reliance	 upon	 it,	 and,	 (5)	 the	
     plaintiff	 justifiably	 relied	 upon	 the	 representation	 as	 true	 and	
     acted	upon	it	to	the	plaintiff’s	damage.	
     	
Rand	v.	Bath	Iron	Works	Corp.,	2003 ME 122,	¶	9,	832 A.2d 771.		Similarly,	the	

elements	 of	 fraudulent	 concealment	 are	 “(1)	 a	 failure	 to	 disclose;	 (2)	 a	

material	 fact;	 (3)	 where	 a	 legal	 or	 equitable	 duty	 to	 disclose	 exists;	 (4)	 with	

the	intention	of	inducing	another	to	act	or	to	refrain	from	acting	in	reliance	on	

the	 non-disclosure;	 and	 (5)	 which	 is	 in	 fact	 relied	 upon	 to	 the	 aggrieved	

party’s	detriment.”		Picher	v.	Roman	Catholic	Bishop	of	Portland,	2009 ME 67,	

¶	30,	974 A.2d 286.		In	terms	of	negotiable	instruments	as	well,	a	“[f]raudulent	

indorsement”	 is	 one	 in	 which	 an	 instrument	 is	 forged.	 	 11	 M.R.S.	

§	3-1405(1)(b)	(2016).	
8	

      [¶10]	 	 Similarly,	 in	 the	 criminal	 context,	 “[a]	person	 is	 guilty	 of	

defrauding	 a	 creditor	 if	 .	 .	 .	 [t]he	 person	 destroys,	 removes,	 conceals,	

encumbers,	 transfers	 or	 otherwise	 deals	 with	 property	 subject	 to	 a	 security	

interest	.	.	.	with	the	intent	to	hinder	enforcement	of	that	interest.”		17-A	M.R.S.	

§	902(1),	 (1)(A)	 (2016).	 	 Home	 repair	 fraud	 is	 committed	 by	 “[i]ntentionally	

misrepresent[ing]	 a	 material	 fact	 relating	 to	 the	 terms	 of	 the	 agreement	 or	

contract	 or	 misrepresent[ing]	 a	 preexisting	 or	 existing	 condition	 of	 any	

portion	 of	 the	 property	 that	 is	 the	 subject	 of	 the	 home	 repair	 services.”		

17-A	M.R.S.	§	908(1)(A)	(2016).	

      [¶11]	 	 We	 interpret	 the	 plain	 language	 of	 “defraud[]”	 in	 section	 1-701	

consistently	 with	 these	 definitions.	 	 Although	 the	 court	 expressed	 concern	

that	 Boardman’s	 name	 change	 could	 lead	 potential	 creditors,	 lessors,	 or	

record	 holders	 to	 believe	 that	 she	 is	 married,	 unless	 and	 until	 there	 is	 some	

evidence	 that	 Boardman	 has	 taken	 or	 intends	 to	 take	 some	 action	 to	 avoid	

financial	 or	 legal	 obligations,	 or	 to	 represent	 that	 she	 is	 married	 in	

circumstances	that	cause	another	to	justifiably	rely	on	that	representation	to	

his	or	her	detriment,	no	fraud	is	implicated.		See	In	re	McIntyre,	715 A.2d 400,	

402	 (Pa.	 1998)	 (stating	 that	 the	 “necessity	 for	 judicial	 involvement	 in	 name	

change	 petition	 centers	 on	 governmental	 concerns	 that	 individuals	 not	 alter	
                                                                                         9	

their	 identity	 to	 avoid	 financial	 obligations”).	 	 The	 record	 in	 this	 matter	 is	

devoid	of	any	such	evidence.	

      [¶12]		The	Probate	Court’s	reading	of	section	1-701	also	creates	absurd	

results	that	do	not	comport	with	other	provisions	of	Maine	law.		See	Curtis	v.	

Medeiros,	 2016 ME 180,	 ¶	 10,	 152 A.3d 605  (stating	 that	 courts	 must	 avoid	

any	interpretation	of	plain	language	that	creates	absurd	results).		The	Maine	

Human	 Rights	 Act,	 5	M.R.S.	 §§	 4551-4634	 (2016),	 already	 precludes	

discrimination	based	on	marital	status,	including	in	the	provision	of	credit	and	

in	 the	 provision	 of	 housing.	 	 5	 M.R.S.	 §§	 4552,	 4595-4596.	 	 Moreover,	

unmarried	 domestic	 partners	 are	 already	 afforded	 various	 legal	 benefits,	

regardless	 of	 their	 names.	 	 See	 22	 M.R.S.	 §	2710	 (2016)	 (establishing	 the	

domestic	 partner	 registry);	 see	 also	 15	 M.R.S.	 §	 321(1)	 (2016)	 (including	

domestic	partners	within	the	definition	of	“family	or	household	members”	for	

protective	 order	 purposes);	 18-A	 M.R.S.	 §	 2-102	 (2016)	 (allowing	 domestic	

partners	to	inherit	under	the	laws	of	intestacy);	24-A	M.R.S.	§	2741-A	(2016)	

(requiring	 that	 health	 insurers	 make	 coverage	 available	 for	 domestic	

partners).	 	 Thus,	 by	 law,	 it	 cannot	 be	 marital	 status	 that	 dictates	 the	

availability	 of	 credit	 or	 leasing	 options—the	 transactions	 about	 which	 the	

Probate	Court	expressed	concern.	
10	

        [¶13]	 	 Moreover,	 as	 a	 practical	 matter,	 given	 the	 variety	 of	 naming	

conventions	in	modern	society,	having	the	same	last	name	no	more	indicates	

that	 a	 couple	 is	 married	 than	 having	 a	 different	 last	 name	 indicates	 that	 a	

couple	is	unmarried.		Indeed,	more	than	forty	years	ago,	we	struck	down	this	

concomitant	notion	in	holding	that	a	name	change	may	not	be	denied	on	the	

ground	that	it	misleads	others	to	believe	that	a	person	is	unmarried	when	that	

person	 is	 in	 fact	 married.	 	 In	 In	 re	 Reben,	 a	 woman	 took	 her	 husband’s	 last	

name	when	the	couple	married	but	she	later	filed	a	petition	to	return	to	her	

birth	 name	 even	 though	 she	 and	 her	 husband	 had	 no	 plans	 to	 divorce.		

342 A.2d 688,	688-89	(Me.	1975).		The	Probate	Court	denied	her	petition.		Id.	

at	 689.	 	 Because,	 as	 here,	 there	 was	 no	 evidence	 in	 In	 re	 Reben	 that	 the	

petitioner	had	any	fraudulent	intent	in	seeking	the	name	change,	we	declared	

the	court’s	denial	of	the	name	change	petition	an	abuse	of	discretion.4		Id.	at	

689,	695.			


   4	 	 Other	 jurisdictions	 have	 reached	 similar	 conclusions	 in	 a	 variety	 of	 circumstances.	 	 See,	 e.g.,	

In	re	 Miller,	 824 A.2d 1207,	 1208,	 1211-14	 (Pa.	 Super.	 Ct.	 2003)	 (holding	 that	 a	 woman	 was	 not	
precluded	 from	 adopting	 the	 last	 name	 of	 her	 “life	 companion”);	 In	 re	 Bicknell,	 771 N.E.2d 846,	
847-49	 (Ohio	 2002)	 (holding	 that	 an	 unmarried	 same-sex	 couple	 wishing	 to	 adopt	 the	 same	 last	
name	is	not	a	fraudulent	basis	on	which	to	deny	a	requested	name	change);	see	also	In	re	Bacharach,	
780 A.2d 579,	 585	 (N.J.	 Super.	 Ct.	 App.	 Div.	 2001)	 (same);	 In	 re	 McIntyre,	 715 A.2d 400,	 401-03	
(Pa.	1998)	 (requiring	 the	 trial	 court	 to	 grant	 a	 name	 change	 from	 a	 male	 to	 a	 female	 name	 in	
anticipation	of	the	petitioner’s	sex-reassignment	surgery	and	holding	that	any	confusion	about	the	
petitioner’s	 gender	 created	 among	 others	 as	 a	 result	 of	 the	 name	 change	 did	 not	 constitute	 the	
financial	 fraud	 with	 which	 the	 name	 change	 statute	 was	 primarily	 concerned);	 In	 re	 Brown,	
770 S.E.2d 494,	495,	497-98	(Va.	2015)	(requiring	the	trial	court	to	grant	the	name	change	petition	
of	a	federal	prison	inmate	with	gender	identity	disorder	in	the	absence	of	any	evidence	of	fraud).	
                                                                                       11	

	        [¶14]	 	 On	 this	 appeal,	 we	 conclude	 that	 a	 person’s	 potential	

misunderstanding	of	another	person’s	marital	status,	without	more,	does	not	

qualify	 as	 a	 fraud	 that	 precludes	 the	 otherwise	 liberal	 grant	 of	 name	 change	

petitions	 in	 the	 Probate	 Court.	 	 Given	 this	 conclusion,	 and	 in	 the	 absence	 of	

any	dispute	that	Boardman	met	all	the	requirements	for	the	change	of	her	last	

name	 imposed	 by	 section	 1-701,	 we	 vacate	 the	 court’s	 denial	 of	 Boardman’s	

petition	 and	 remand	 the	 matter	 with	 instructions	 to	 enter	 a	 judgment	

granting	Boardman’s	petition	for	a	name	change.		

         The	entry	is:	

                            Judgment	vacated.		Remanded	with	instructions	
                            to	enter	a	judgment	granting	Boardman’s	name	
                            change	petition.	
	
	     	      	     	       	     	
	
James	S.	Mundy,	Esq.,	Whitney,	Mundy	&	Mundy,	South	Berwick,	for	appellant	
Carol	Ann	Boardman	
	
Kimberly	Ann	Fredette,	amicus	curiae	pro	se	
	
Mary	 L.	 Bonauto,	 Esq.,	 and	 Patience	 Crozier,	 Esq.,	 GLBTQ	 Legal	 Advocates	 &	
Defenders,	 Boston,	 for	 amici	 curiae	 GLBTQ	 Legal	 Advocates	 &	 Defenders,	
ACLU	 of	 Maine	 Foundation,	 EqualityMaine,	 and	 Trans	 Youth	 Equality	
Foundation	
	
	
Cumberland	County	Probate	Court	docket	number	2016-868	
FOR	CLERK	REFERENCE	ONLY